Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-18, in the reply filed on August 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “outflow prevention member” in line 14 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraph 49 of applicant’s disclosure, the outflow prevention members are comprised of a resin net having an insulating property or a metal net covered with an insulating coating.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elson et al. (US Patent Application Publication no. 2008/0078673).
Regarding claim 1, Elson teaches a water treatment device configured to perform a deionization treatment for water to be treated to obtain treated water (abstract; paragraphs 2; 9), the water treatment device comprising: a pressing member (paragraphs 96-98; 139); a treatment container/receptacle (280) configured to store the water to be treated (paragraphs 106; 113); a first electrode, which has a granular shape (paragraphs 11-13; 46; 81), and is accommodated in the treatment container (paragraph 106); a second electrode, which has a granular shape (paragraphs 11-13; 81) and is accommodated in the treatment container (paragraphs 108; 134; figure 2 shows a plurality of electrodes 100 in the treatment container 280); an inlet port (151; paragraph 135), which is arranged through the treatment container (280), and is configured to introduce the water to be treated (paragraph 135); an outlet port (153), which is arranged through the treatment container (280; figure 2), and is configured to discharge the water to be treated or the treated water (paragraph 135); an outflow prevention member/barrier member (130) configured to prevent the first electrode and the second electrode from flowing out through the outflow port (the barrier member 130 may be non-conductive materials that can be formed as a grid-like structure, porous, cloth-like structure or any number of different constructions, such as honeycomb; paragraphs 93-95); a separator arranged between the first electrode and the second electrode (between opposing barrier members 130 associated with two different electrodes 100, a space/separation is formed; paragraph 83); and a pair of collectors (110; figure 2), which are accommodated in the treatment container (280), and are configured to apply a voltage to the first electrode and the second electrode (paragraphs 138; 141), wherein the pressing member (160) is configured to press the first electrode and the second electrode in the treatment container (280; paragraphs 96-98; 139).
Regarding claim 2, Elson further teaches wherein the inlet port (151) and the outlet port (153) are arranged at such positions as to be opposed to each other through the first electrode and the second electrode therebetween (paragraph 106; figure 2).
Regarding claim 10, the pair of collectors (110) of Elson have terminals configured to apply the voltage to the pair of collectors, respectively (paragraphs 137; 138; 141), and wherein, when the pair of collectors are placed in the treatment container, the terminals project from the lid (as shown in figure 2).
Regarding claim 11, the pair of collectors (110) of Elson have terminal ports, respectively (as shown in figure 2), and wherein, when the pair of collectors (110) are arranged in the treatment container (280), the terminal ports of the pair of collectors (110) are arranged to be oriented so as not to be opposed to each other through the separator interposed therebetween (figure 2; between opposing barrier members 130 associated with two different electrodes 100, a space/separation is formed; paragraph 83).
Regarding claim 14, Elson discloses a water treatment system, comprising: a water treatment device as discussed in claim 1; a power supply unit (170) configured to supply a voltage to the water treatment device (paragraphs 137; 138; 141); a pump configured to feed the water to be treated to the water treatment device (paragraph 111); a plurality of detection units configured to detect characteristics of the water to be treated or the treated water (i.e. conductivity and pH; paragraphs 112; 120-125); and a control unit, wherein the control unit is configured to control the power supply unit, the pump, and the plurality of detection units (paragraphs 110; 120-121; 124; 125).
Regarding claim 15, Elson teaches a water treatment system, comprising: a plurality of water treatment units (paragraph 144), each comprising: a water treatment device of claim 1; a power supply unit (170) configured to supply a voltage to the water treatment device (paragraphs 137-138; 141); and a detection unit configured to detect characteristics of the water to be treated or the treated water (i.e. conductivity and pH; paragraphs 112; 120-125); a pump configured to feed the water to be treated to the plurality of water treatment units (paragraph 111), and a control unit configured to control the power supply units and the detection units of the plurality of water treatment units, and the pump (paragraphs 110-111; 120-121; 124-125).
 	Regarding claims 16-17, the plurality of water treatment units of Elson may be connected in series or in parallel (paragraph 144).
Regarding claim 18, the plurality of water treatment units of Elson are formed by connecting sets, each including the plurality of water treatment units connected in series, or in parallel (paragraph 144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elson, as applied to claim 1 above.
	Regarding claim 3, Elson teaches all of the features discussed above but fails to disclose wherein the pressing member is arranged on the lid of the water treatment device. However, Elson discloses that different types of devices (160) can be used to compress and hold the granular conductive material in place. For example, mechanical pressure can be generated by a mechanical device resulting in compression of the granular conductive material. One type of device is a mechanical plunger that can be actuated to apply positive pressure (compression) to the granular conductive material in a vertical direction. In this design, the plunger can contact a top section of the member (120) and apply a downward force to compress the member of granular conductive material (paragraph 100). The top section of member 120 is in direct contact to the lid of the water treatment device (280, as shown in figure 2) and thus, Elson suggests arranging the pressing member (160) on the lid of the water treatment device, as claimed.
Regarding claim 4, even though Elson fails to explicitly teach wherein the pressing member is formed integrally with the lid, Elson suggests arranging the pressing member (160) on the lid of the water treatment device (paragraph 100 as discussed in more detail above). It has been held by the courts "that the use of a one-piece construction instead of the structure disclosed in Elson, i.e. a separate pressing member in contact with the lid of the water treatment device, would be merely a matter of obvious engineering choice”. MPEP 2144.V.B.
Regarding claim 5, the pressing member (160) of Elson can act as a hydraulic or pneumatic bladder. The device (160) can thus be in the form of any volume reduction mechanism that would regulate the distance between the pressing member (160) and the treatment container (280; paragraphs 100-101), as claimed.
Regarding claim 6, the pressing member (160) has a projecting portion projecting toward an inside of the treatment container (280; it extends from the lid to contact the electrodes; paragraph 100), and wherein, when the lid is mounted onto the treatment container, the pressing member (160) presses the first electrode and the second electrode with the projecting portion (paragraphs 98-101).
Regarding claims 7; 12, as shown in figure 2, the lid of Elson is in direct contact with the collectors (110) and separators (130). One having ordinary skill in the art would have found it obvious that the lid has a separator groove and a pair of collector grooves, which are configured to specify a positional relationship between the separator and the pair of collectors, as claimed.
Regarding claim 8, the pair of collectors (110) of Elson have terminals configured to apply the voltage to the pair of collectors, respectively (paragraphs 137; 138; 141), and wherein, when the pair of collectors are placed in the treatment container, the terminals project from the lid (as shown in figure 2).
Regarding claim 9, Elson discloses that different types of devices (160) can be used to compress and hold the granular conductive material in place. For example, mechanical pressure can be generated by a mechanical device resulting in compression of the granular conductive material. One type of device is a mechanical plunger that can be actuated to apply positive pressure (compression) to the granular conductive material in a vertical direction. In this design, the plunger can contact a top section of the member (120) and apply a downward force to compress the member of granular conductive material (paragraph 100). The top section of member 120 is in direct contact to the lid of the water treatment device (280, as shown in figure 2) and thus, Elson suggests arranging the pressing member (160) on the lid of the water treatment device. The pressing member (160) can act as a hydraulic or pneumatic bladder. The device (160) can thus be in the form of any volume reduction mechanism that would reciprocate the pressing member toward and from the first electrode and the second electrode, and would control a pressing force of the pressing member on the first electrode and the second electrode (paragraphs 100-101).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elson as applied to claim 1 above, and further in view of Hideo (US Patent no. 3,835,006).
	Regarding claim 13, Elson teaches all of the features discussed above but fails to disclose a partition plate provided across at least any one of the first electrode and the second electrode to divide at least one of the first electrode and the second electrode.
	Hideo discloses a treating chamber comprising electrodes where the slurry treated is separated at the exit of the facing electrodes using partition plates in order to remove the desired compounds without risk of recontamination (col. 7, lines 1-30). It would have been obvious to one having ordinary skill in the art at the time of filing to provide a partition plate across at least one of the electrodes of Elson because as taught by Hideo, this allows separation of desired compounds without risk of recontamination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794